Citation Nr: 0014860	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-01 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a latex allergy.




ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from January 1985 to April 
1998.  This appeal arises from an October 1998 rating action 
in which the RO denied service connection for a latex 
allergy.


FINDING OF FACT

The veteran has not submitted evidence to justify a belief by 
a fair and impartial individual that his claim for service 
connection for a latex allergy is plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for a 
latex allergy.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.380 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends, in essence, that his latex allergy is 
related to his repeated exposure to latex during service.  In 
particular, he alleges that his allergy to latex has 
increased in severity and that it is potentially life 
threatening.

The veteran's service medical records were reviewed.  A May 
1982 pre-enlistment examination and a July 1984 enlistment 
examination were negative for any complaints, findings, or 
diagnosis of a latex allergy.  In a November 1997 medical 
board report it was found that the veteran had an allergy to 
latex and that the approximate date of origin was 1996.  It 
was noted that the allergy was incurred during service and 
that it had not existed prior to service.  Findings 
supporting the medical board report revealed that the veteran 
developed pruritus of his hands whenever he wore latex 
surgical gloves.  The veteran worked as a surgical service 
journeyman and his duties required him to be exposed to latex 
on a daily basis.  It was noted that he did not have a 
history of a life threatening allergic reaction to latex at 
the present time but that it was possible that the severity 
of his symptoms could increase with continued exposure to 
latex.  It was recommended that it would be in his best 
interest if he did not work in a hospital setting where he 
was more likely to have frequent exposure to latex.  In the 
report of medical history prior to discharge examination, the 
veteran indicated that he was recommended to receive a 
medical discharge based on his latex allergy.  The discharge 
examination was negative for any complaints, findings, or 
diagnoses of a latex allergy.   

The veteran was afforded a VA dermatological examination in 
August 1998.  He provided a history of latex allergy.  
Examination revealed that he had a skin type 2 with light 
hair and blue eyes.  He had multiple cherry angiomas on the 
trunk.  The impression was that the veteran had a type 2 skin 
and had a propensity to develop  skin cancer; however, none 
were visible at the time of the examination.

II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The threshold question that the Board must address is whether 
the veteran has presented a well-grounded claim.  A well-
grounded claim is one that is plausible.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has 
recently been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The United 
States Supreme Court declined to review the case.  Epps v. 
West, 118 S. Ct. 2348 (1998).

The veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the claimant in developing the facts pertinent 
to the claim, and the claim must fail.  Slater v. Brown, 9 
Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 
568 (1996) (en banc).  Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Diseases of an allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities. 38 C.F.R. § 3.380 (1999). 
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently. Increase in the degree of disability during 
service may not be disposed of routinely as a natural 
progress nor as due to the inherent nature of the disease. 
However, seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  The determination as to service incurrence or 
aggravation must be on the whole evidentiary showing.  Id.

In light of the above, the Board must find that this claim is 
not well grounded. 
There is evidence that the veteran experienced an allergy to 
latex while in service and thereafter.  That notwithstanding, 
allergic manifestations which subside upon the absence of or 
removal of the offending allergen are, by virtue of the 
above-cited regulation, deemed to be acute occurrences which 
heal without residuals.  The evidence of record in this 
instance demonstrates the existence of only an acute allergic 
reaction, without chronic disablement.  Current VA 
examination did not reveal any chronic disablement from the 
veteran's latex allergy.  The Board notes in this regard that 
VA compensation is payable only for a disease or injury 
productive of chronic disability.  38 U.S.C.A. § 1110, 1131 
(West 1991).  Accordingly, the Board must conclude that as 
the veteran has not presented a claim which is plausible, the 
claim is therefore, not well grounded, and must be denied on 
this basis.


Thus, the veteran has failed to meet his burden of submitting 
evidence of a well-grounded claim.  As such, the VA is under 
no duty to assist the veteran in developing the facts 
pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  

As a final matter, the Board notes that in the October 1998 
rating action and January 1999 statement of the case, the RO 
explained the evidence needed to present a well grounded 
claim, and the reasons why the current claim is inadequate, 
and the Board thus finds that the duty to inform has been 
met.  See 38 U.S.C.A. § 5103 (West 1991); Robinette, 8 Vet. 
App. at 77-78.


ORDER

As evidence of a well-grounded claim has not been submitted 
with respect to the issue of service-connection for a latex 
allergy, the appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

